Title: To Thomas Jefferson from William Jarvis, 15 May 1805
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lisbon 15th. May 1805
                  
                  I had the honor to address you the 6 Octr. and the 14th. & 25 Novr. past, the latter accompanied by a pipe of Arruda Wine (the name of an estate within the terms of Lisbon) which I shall be happy to learn was to your satisfaction. As the amount was small I have omitted drawing for it in hopes to be favoured with your command for another when Sir I will include both in a Bill—
                  I should oftener Sir take the liberty to address you did I not fear to obtrude upon that time which is so usefully employed in your Country’s service: but what at all times would be a gratification to me, had I any thought of sufficient moment to interest or was it in my power to afford you profit or amusement, at this time becomes a duty. A Mr. Luois Pontin of New York was some time ago at Montpellier when Monsr. Chretien a Physician of eminence of that place charged him with the accompanying treatise on administering of external remedies in different disorders, which this Gentleman has confided to my care to forward, as he is not going to the United States. A reflection naturally arising out of this present is, that it appears astonishing how any thinking man, whose mind is not warped by early prejudice, can be the advocate of an Hereditary System; when the honor a Nation confers on itself by the choice of a first Magistrate who is looked up to by the learned as the criterion of literary merit, is compared to the unmeaning homage that is paid to a Crown by its subjects.
                  Your elegant inaugural speech must afford much pleasure to every American who has not the interest of his party more at heart than the welfare of his Country. Your wit Sir may be compared to a new smooth razor which cuts to the heart before the subject is aware that the wound is inflicted. But Sir as there are few of our actions or expressions that misrepresentation cannot give an unfavourable turn to here possibly you may be accused of not discovering your wonted humanity; for to destroy these little ephemerous Gentlemen, your enemies with two & forty pounders, because they have been pelting you with pellets of mud for several years, may by some, of an stained nicety & tenderness of feelings, be considered as taking too great an advantage of your superior powers. The view given of our finances, the objects pointed out for Legislative & public attention, and which by a system of wise oeconomy there is a prospect of being carried into execution at no very remote period, does as much honor Sir to your heart as it does to your head. If, as I think history somewhere relates, a few hours sufferings of an obscure individual, and the benefits implied from the general benevolence of his temper that he was desirous of conferring on mankind, have been considered by millions as merits worthy of adoration, what is due to a man who has for a length of time successfully employed pre-eminent abilities & profound knowledge to promote & perpetuate the welfare of his Countrymen and I may add the human race, notwithstanding his system, his plans & himself have been attacked with all the rage & virulence of disappointed malice? As the world has become too sensible, well-informed & enlightened to admit the most distant idea of adoration, the gratitude of posterity will no doubt confer the humbler but more durable honor, of ranking him among those Legislators & Philosophers who have contributed most to the happiness of their fellow Man. 
                  Assuring you Sir of my most perfect veneration I have the honor to be Sir Yr Mo: Ob: Servt.
                  
                     William Jarvis 
                     
                  
               